UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSH BRUECKNER,
Plaintiff, 20-cv-3323 (JSR)

-against- MEMORANDUM & ORDER

 

YOU CAN BEAM LLC,

Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.

This case arises from an Independent Contractor Agreement
(the “Agreement”) entered into between plaintiff Josh Brueckner,
a mixed martial arts “influencer” and defendant You Can Beam LLC
(“Beam”), a nutritional supplements company. Under the terms of
the Agreement, Brueckner was required to post promotional social
media content that included links to, and coupon codes for, a line
of Beam products. If Brueckner failed to meet these requirements
and did not cure that failure within ten days of receiving notice
of breach, Beam could terminate the Agreement immediately. Beam

terminated the Agreement in April 2020.

 
Brueckner then sued Beam for breach of contract,! arguing that
Beam breached the contract by terminating the Agreement before the
end of its initial term without providing notice. Beam claimed
that Brueckner was in default as early as February 28, 2020,
received notice of the default on March 2, 2020, and failed to
cure the default. Following discovery, Brueckner moved for summary
judgment pursuant to Federal Rule of Civil Procedure 56(a). After
careful consideration, the Court hereby grants plaintiff’s motion
for summary judgment.

FACTUAL AND PROCEDURAL BACKGROUND

I. Factual Background

 

The following facts are either undisputed or, where disputed,
taken most favorably to the defendant. Josh Brueckner is a
professional mixed martial arts athlete and what he terms a social
media influencer. Pl. Rule 56.1 Statement, ECF No. 20, at @ I;
Def. Rule 56.1 Resp., ECF No. 21, 9 1. You Can Beam LLC, a
nutritional supplements company, contacted Brueckner’s manager
Jake Rosen to discuss an arrangement under which Brueckner would
promote Beam’s new product line. Decl. of Michael Yewdell, ECF

No. 19 (“Yewdell Declaration”), at 9 3. Brueckner and Beam entered

 

1 The Complaint also claimed that Beam continued to use Brueckner’s
likeness without authorization in violation of N.Y. Civil Rights
Law § 51, but Brueckner withdrew this claim upon moving for summary
judgment. Mot. Summ. J., ECF No. 14, at 1on.l.

2

 

 
into an Independent Contractor Agreement in December 2019. ECF
No. 20, at @ 3; ECF No. 21, at @ 3.

A. The Agreement

Under the terms of the Agreement, Brueckner would post (i) at
least six promotional Instagram posts a year about Beam’s
nutritional supplements, (ii) at least one Instagram story per
week mentioning a Beam product, and (iii) at least one YouTube
video a month on  Brueckner’s YouTube channel, including
Brueckner’s coupon code and a link to the You Can Beam website in
any YouTube videos. See ECF No. 15-1, Ex. A (“Agreement”), at 7.
Brueckner was required to include a link and coupon code in the
description box of his YouTube videos even when Beam products were
not mentioned. Id. In exchange, Brueckner would receive a fixed
monthly retainer of $15,000 and a commission of $4 per unit sold
using Brueckner’s coupon code or link. Id. at 8.

The initial term of the agreement was one year, but Beam could
terminate the agreement after six months if Beam gave Brueckner
“not less than thirty (30) days prior written notice.” Id. at § 13.
If Brueckner was unwilling or unable to perform, or breached a
material provision of the Agreement, Beam could “terminate this
Agreement immediately” if Brueckner “failfed] to cure such
refusal, failure or breach within ten (10) days of notice.” Id. at

§ 13.

 

 

 
Wa

“All notices” made under the Agreement were to be made “in
writing” and “sent to the respective parties at their address
as set forth on the signature page or to such e-mail address or
mailing address as subsequently modified by written notice given
in accordance with [the Agreement’s notice provision].” Id. at
§ 21. The address Brueckner provided on the signature page of
the Agreement is in Romeo, Michigan. Id. at 6; see also ECF No.
21, at 1 17. Notices under the Agreement are “deemed effectively
given upon the earlier of actual receipt or .. . one (1)
business day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next day business
delivery, with written verification of receipt.” Agreement $ 21.

B. Beam’s Launch, Performance under the Agreement, and
Termination

 

The Agreement went into effect on or around February 1, 2020.
See ECF No. 17 (“Solotaroff Declaration”), Ex. C (April 2020
Termination Letter); ECF No. 20, at 7 4. Beam made a FedEx delivery
to an address in Clinton Township, Michigan on March 2, 2020. ECF
No. 20, at @ 16; ECF No. 21, at 7 16; Solotaroff Decl., ECF No.

17, at @ 4, Ex. C-D. This item was delivered to an address
approximately 20 miles from the Romeo, Michigan mailing address

provided in the signature line of the Agreement. ?

On March 4, Beam posted on its Instagram account: “launching
today at 1 pm eastern standard time #youcanbeam #beamazing.” ECF
No. 15 (“Brueckner Declaration”), Ex. B. Two days later, after

Beam had launched its new line of nutritional products, Michael
Yewdell, the Chief Sales Officer of Beam, sent Brueckner an email
expressing “appreciati[on for] all of the support on the launch”
and outlining a posting schedule for March 2020. See ECF No. 20,
at 9 8; ECF No. 21, at @ 8; Brueckner Decl., Ex. C. Per the
schedule, Brueckner was to post -- as relevant here ~- an Instagram
story on March 9, a YouTube video on March 11, and Instagram story

on March 17. See id.; see also Brueckner Decl., Ex. C, at 2. In

 

the email, Yewdell reminded Brueckner to “please add your BEAM
link and coupon code to all youtube videos moving forward, thank
you!” ECF No. 20, at 9 8; ECF No. 21, at { 8; Brueckner Decl., Ex.
C, at 3.

On March 9, Yewdell texted Brueckner offering guidance on
language Brueckner could use in YouTube videos to better convert

clicks into sales. ECF No. 20, at 4 9; ECF No. 21, at 7 9; Brueckner

 

2 The Court takes judicial notice of the fact that Clinton Township
and Romeo, Michigan are approximately 20 miles apart. See Google
Maps, https://maps.google.com; see also Brisco v. Ercole, 565 F.3d
80, 83 n.2 (2d Cir. 2009) (taking judicial notice that two street

addresses were less than a tenth of a mile apart).

 

 

 

 
Decl., Ex. D. Yewdell also texted Brueckner’s manager on March 9
with a reminder that Brueckner should include the required link
and coupon code in the description of YouTube videos. ECF No. 20,
at § 10; ECF No. 21, at (@ 10; Rosen Decl., ECF No. 16, Ex. A. That
same day, Brueckner posted an Instagram story as scheduled, and
Yewdell offered the following feedback: “Just watched - perfect.”
ECF No. 20, at & 9; ECF No. 21, at @ 9; Brueckner Decl., Ex. D. On
March 11, Brueckner posted a YouTube video including a Beam coupon
code and link, as required. ECF No. 20, at 9 11; ECF No. 21, at
G 11; Brueckner Decl., EX. E.

Brueckner texted Yewdell on March 17 to confirm that he should
post a promotional Instagram story as scheduled. ECF No. 20, at
§ 12; ECF No. 21, at © 12; Brueckner Deci., Ex. D. Yewdell asked
Brueckner to “hold off for the time being,” adding that, because
of COVID-19 restrictions, “everything with this virus has put us
on hold unfortunately.” Id. Two days later, Beam paid Brueckner
$15,000. ECF No. 20, at 9 6; ECF No. 21, at 7 6. On May 27, 2020,
Brueckner’s manager spoke on the phone with Beam’s CEO Russell
Saks, its cofounders, and another member of the Beam team about
the Agreement. ECF No. 20, at @ 14; ECF No. 21, at @ 14.

Brueckner received a termination letter from Saks dated April
8, 2020 at the Romeo, Michigan address listed on the signature
page of the Agreement. ECF No. 20, at { 18; ECF No. 21, at { 18;

Brueckner Decl., EX. G.

 
TI. Procedural Background

 

Brueckner sued Beam for breach of contract on April 28, 2020,
alleging that Beam breached the Agreement “by terminating it in
contravention of its termination provisions.” See Compl., ECF No.
2, at & 20. Beam then counterclaimed for breach of contract on
August 20, 2020. See Am. Ans., ECF No. 9. Beam claims Brueckner
breached the Agreement by failing to consistently include a Beam
coupon code and link in his YouTube videos after the Agreement
went into effect. Beam further claims that the FedEx parcel
delivered to Clinton Township, Michigan on March 2, 2020 was a
notice of breach letter dated February 28, 2020. See Solotaroff
Decl., ECF No. 17, Ex. A-B. The February 28 letter stated that
Brueckner was “currently in breach” of the Agreement and informed
him that “[i]t is vital that your link and discount code be present
in the description box of all YouTube videos.” Id. at Ex. A.

LEGAL STANDARD

A movant is entitled to summary judgment when the movant shows
there is “no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Coyle v. United
States, 954 F.3d 146, 148 (2d Cir. 2020) (quoting Fed. R. Civ. P.
56(a)). If a movant establishes that there are no genuine issues
of material fact as to its prima facie case, the burden shifts to
the nonmovant to “set forth specific facts showing that there is

v

a genuine issue for trial.” Anderson v. Liberty Lobby, 477 U.S.

 
242, 248 (U.S. 1986) (internal quotation marks omitted). A dispute
of material fact is genuine “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.”
Id. Courts must resolve ambiguities and draw all reasonable
inferences in favor of the nonmoving party, but the nonmovant
cannot overcome a motion for summary judgment by relying upon “mere

speculation or conjecture as to the true nature of the facts.”

Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 11 (2d Cir. 1986).

 

“Genuine issues of material fact cannot be created by mere

conclusory allegations.” Blue Angel Films v. First Look Studios,

 

Inc., 2010 WL 11591631, at *3 (S.D.N.Y. Sept. 29, 2010). “If the

 

evidence [favoring the nonmoving party] is merely colorable, or is
not Significantly probative, summary judgment may be
granted.” Anderson, A477 U.S. at 249-50 (internal citations
omitted).

ANALYSIS

I. Brueckner’s Breach of Contract Claim

 

The parties do not dispute the existence of a valid and
binding agreement, nor do they dispute the basis for Brueckner’s

damages in the event of breach. See AEP Energy Servs. Gas Holding

 

Co. v. Bank of Am., 626 F.3d 699, 740 (2d Cir. 2010) (“[C]ourts do

 

routinely award damages that are readily calculable based on the
undisputed facts on summary judgment.”). The contract called for

Beam to pay Brueckner $15,000 a month until the end of the

WOE WHE, AO ew
contract’s term. ECF No. 20, at 9 3; ECF No. 21, at @ 3; Agreement,
Ex. B. The Agreement’s minimum term was six months, at which point
Beam could terminate the Agreement by giving 30 days’ notice. ECF
No. 20, at @ 3; ECF No. 21, at @ 3. Brueckner received one month's
payment under the contract. ECF No. 20, at @@ 6; ECE No. 21, at
q¢ 6. Unless the contract was properly terminated, then, Brueckner
was entitled to an additional $75,000 for the remaining five months
of the term. Thus, the appropriateness of summary judgment turns
on whether Beam breached the Agreement by departing from its notice
of termination provisions.

When a contract’s terms include a procedure for termination,
here applicable New York law demands strict compliance with that

procedure. See Gen. Supply & Constr. Co. v. Goelet, 148 N.E. 778,

 

779 (N.Y. 1925) (holding that, despite a property owner’s
potentially justified belief that a building contractor was in
breach, the owner could not rescind the contract “except according
to its terms,” the termination of the contract “without the

t

required previous notice . . . was wrongful,” and the contractor
could recover damages for the reasonable value of his work);

Plumbing v. Bd. of Educ. Thousand Islands Cent. Sch. Dist., 108

 

N.Y.S.3d 107, 109 (4th Dep’t 2019); O’Brien & Gere, Inc. of N. Am.

 

V. G.M. McCrossin, Inc., 52 N.Y.S.3d 593 (4th Dep’t 2017). Even

 

when one party to a contract is in breach, the other party’s

failure to comply with the contract’s notice of termination

MWA LE we
provisions is itself an actionable breach of contract. See Filmline

(Cross-Country) Prods., Inc. v. United Artists Corp., 865 F.2d

 

513, 518 (2d Cir. 1989); Bausch & Lomb Inc. v. Bressler, 977 F.2d

 

720, 726-27 (2d Cir. 1992) (affirming a grant of summary judgment
on Bausch & Lomb’s breach of contract claim, because even if Bausch
& Lomb improperly self-manufactured Sonomed’s products, “Sonomed
committed a material breach by terminating the Agreement .. . in
contravention of [the contract’s] notice period”).

A. Brueckner’s Prima Facie Case

 

Summary judgment is appropriate in a breach of contract case
when the contract’s language is unambiguous and reasonable people

could not disagree about its meaning. See, e.g., Fulton

 

Cogeneration Assocs. v. Niagara Mohawk Power Corp., 84 F.3d 91, 98

 

(2d Cir. 1996). This is such a case.

The Agreement sets forth the following termination procedure.
The Agreement provides that “The Company [Beam] may terminate this
Agreement after six (6) months upon giving not less than thirty
(30) days prior written notice.” Agreement §$ 13. But if Brueckner
“refuses to or is unable to perform the Services or is in breach
of any material provision of this Agreement and fails to cure such

“a

refusal, failure or breach within ten (10) days of notice,” Beam
may “terminate this Agreement immediately.” Id. at § 13. “All

notices and other communications given or made pursuant to this

Agreement shall be in writing” and “shall be sent to the respective

10
parties at their addresses as set forth on the signature page or
to such email address or mailing address as subsequently modified
by written notice given in accordance with this Section.” Id. at
§ 21. Thus, to terminate the Agreement before the end of the Six-
month term because of Brueckner’s alleged failure to include
product links and coupon codes in all YouTube videos, Beam needed
to first send written notice to Brueckner’s address on the
signature page of the Agreement -- the Romeo, Michigan address --
or to another mailing address Brueckner had provided to Beam in
writing. Only if Brueckner failed to cure the breach within ten
days of written notice could Beam terminate the Agreement.
Brueckner has provided uncontroverted evidence that the
mailing address on the signature page of the Agreement was in
Romeo, Michigan. See Agreement at 6; see also ECF No. 20, at G@ 17;
ECF No. 21, at 9 17. It is similarly undisputed that Beam did not
send the notice of breach dated February 28, 2020 to the Romeo,
Michigan address. ECF No. 20, at 16; ECF No. 21, at FI 16.
Brueckner states in a sworn declaration that he did not provide
Beam with any other mailing address. Supp. Brueckner Decl., ECE
No. 23, at @ 2; see also ECF No. 24, at 7 2. As an initial matter,
Brueckner has established that the contract language at issue here
unambiguously required written notice of default to be delivered

to him at an address in Romeo, Michigan.

11

 
Further, even assuming arguendo that Brueckner breached the
Agreement and that Beam provided proper notice of breach to a
proper alternative address on March 2, 2020,° Brueckner has
produced undisputed evidence that he cured any breach within ten
days -- that is, by March 12, 2020. Beam does not dispute that
Brueckner adhered to the March 2020 posting requirements by posting
an Instagram story featuring Beam products on March 9 and a YouTube
video with a Beam link and coupon code on March 11. ECF No. 20, at
q 9, 11; ECF No. 21, at @ 9, 11. Nor does Beam dispute that
Brueckner was instructed to stop all posts under the Agreement on
March 17, the date of the next scheduled post. ECF No. 20, at 7 12;
ECF No. 21, at ¢ 12. Because Brueckner cured the claimed breach
(failure to include a coupon code and product link in the
description box of his YouTube videos) by March 12, Beam could not
terminate the Agreement.

B. Beam’s Burden to Raise Genuine Issue of Material Fact

 

The burden therefore shifts to Beam, which offers three
potential issues of material fact purportedly precluding summary
judgment: (1) whether Brueckner was in breach of the agreement,
(2) whether the Agreement required written notice of breach, and

(3) whether Beam provided adequate notice of breach by sending a

 

3 Monday, March 2, 2020 is both the date of actual receipt and one
business day after Friday, February 28, 2020, and so under the
contract terms, notice is “deemed effectively given” on this date.
See Agreement § 21.

12

 
February 28, 2020 letter to an alternative address in Clinton
Township, Michigan. See ECF No. 21, at 2-3. Even viewing all facts
in the light most favorable to Beam, the Court finds no genuine
issue of material fact precluding summary judgment in plaintiff's
favor.

First, Brueckner’s purported breach of the Agreement does not
foreclose his claim for breach of the termination provisions of
the Agreement. When a plaintiff sues for breach of a contract’s
termination provisions, whether “good cause existed for the
termination because [the plaintiff] breached . . . is beside the
point.” Morris v. Lee, 2011 WL 721663, at *4 (S.D.N.Y. 2011)

(citing Gen. Supply & Constr. Co., 241 N.Y. at 34). Instead, the

 

key inquiry is whether the terminating party followed the
termination process it agreed to.

Second, Beam asserts that the Agreement does not require
written notice and that Beam properly “g[ave] notice in multiple
telephone conversations,” ECF No. 21, at 2. The adequacy of this
approach is refuted by the clear language of the Agreement itself.

By the contract’s plain terms, “Tajll notices and other

13
communications given or made pursuant to [the] Agreement shali be
in writing.” Agreement § 21.4

Third, Beam argues that it properly provided written notice
to an alternate address provided by Brueckner. In support of their
argument, Beam offers a declaration by Beam CEO Russell Saks that
states that Saks was “provided with multiple addresses at which we
could contact [Brueckner]” and that “[a]ll correspondence wit[h]
[Brueckner] was transmitted to the [Clinton Township] address
shown in the receipt.” Saks Decl., ECF No. 18, at @ 11-12.

This blanket assertion is undermined by the undisputed fact
that Beam sent its subsequent April 2020 termination letter to

Brueckner’s Romeo, Michigan address, as set forth in the Agreement.

 

4 Beam’s failure to provide notice in conformance with the
termination provision could be excused if providing the required
notice and opportunity to cure would be futile. See Allibrand
Discount Liquors, Inc. v. Times Square Stores Corp., 399 N.Y.S.2d
700, 701 (2d Dep’t 1977) (holding that “[fo]nce it becomes clear
that one party will not live up to the contract, the aggrieved
party is relieved from the performance of futile acts”), appeal
denied, 376 N.E.2d 935 (1978); In re Best Payphones, Inc., 450 F.
App’x 8, 11-12 (2d Cir. 2011). However, Beam neither argues
futility, nor provides any evidence that Brueckner’s conduct
amounted to an unequivocal repudiation of the Agreement. See In re
Best Payphones, Inc., 450 F. App’x at 12 (defendant could not show
“an unequivocal repudiation such that notice would have been
futile” when plaintiff invited further discussions about the
conduct alleged to have breached the contract). Far from “expressly
disavow[ing] any further duties under the contract at issue,” see
Bausch & Lomb Inc. v. Bressler, 977 F.2d 720, 728 (2d Cir. 1992),
Brueckner continued to post material promoting Beam products on
social media until explicitly told to “hold off.” ECF No. 20, at
¢ 12; ECF No. 21, at 9 12; Brueckner Decl., Ex. D.

 

 

 

 

 

14
See ECF No. 20, @ 18; ECF No. 21, Q@ 18. More importantly, the
declaration, even if credited, fails to establish that Brueckner
modified his mailing address by written notice pursuant to
paragraph 21 of the Agreement. Indeed, Beam has tellingly not
produced any written notice from Brueckner changing his mailing
address to an address in Clinton Township. (The Court also notes
that a reasonable juror’s credulity would be strained to find that
on February 28, 2020, Beam notified Brueckner of Brueckner’s
failure to provide links to and coupon codes for a product line
that had not yet even been launched. See ECF No. 20, at I 8; ECF
No. 21, at 9 8; Brueckner Decl., Ex. C.; Solotaroff Decl., ECF No.
17, Ex. A-B.)

Because Brueckner has adduced clear evidence that he should
have received notice in Romeo, Michigan, and Beam has offered no
satisfactory evidence to the contrary, the Court finds that Beam
has failed to create a genuine dispute as to whether notice was
properly given before termination.

Il. Beam’s Breach of Contract Counterclaim

 

A prima facie case for breach of contract requires a valid
agreement, performance by one party, breach by the other, and

damages flowing from the breach. First Inv’rs Corp. v. Liberty

 

Mut. Ins. Corp., 152 F.3d 162, 168 (2d Cir. 1998). No genuine issue
of material fact remains as to Beam’s counterclaim for breach of

contract, because Beam cannot establish its own adequate

15
performance under the Agreement. As discussed above, Beam breached
the Agreement by failing to abide by its unambiguous notice and
termination provisions. This is fatal to Beam’s breach of contract

counterclaim. See, e.g., Plumbing v. Bd. of Educ. Thousand Islands

 

Cent. Sch. Dist., 108 N.Y.S.3d 107, 109 (4th Dep’t 2019) (modifying
lower court order to grant summary judgment for plaintiff and
dismiss breach of contract counterclaim when “plaintiff met its
initial burden of establishing that defendants failed to follow
the termination for cause procedures in the contract”).
CONCLUSION

For the foregoing reasons, the Court grants plaintiff's
motion for summary judgment finding Beam liable on Brueckner’s
breach of contract claim and dismisses Beam’s breach of contract
counterclaim. Brueckner should submit a proposed judgment by May
31, 2021, and Beam should file any objections to the proposed

judgment by June 2, 2021.

SO ORDERED.

 

 

Dated: New York, NY SLL. CoV
[WA Ww
May v1, 2021 JED S. RAKOFF, U.S.D.Jd.

16

SOHNE I ORY BSS
